UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM 11-K FOR ANNUAL REPORTS OF EMPLOYEE STOCK PURCHASE, SAVINGS AND SIMILAR PLANS PURSUANT TO SECTION 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 (Mark One) [ X] ANNUAL REPORT PURSUANT TO SECTION 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 For the fiscal year ended December 31, 2011 OR [] TRANSITION REPORT PURSUANT TO SECTION 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 For the transition period:N/A Commission File Number 1-11806 A. Full title of the plan and the address of the plan, if different from that of the issuer named below: THE ETHAN ALLEN RETIREMENT SAVINGS PLAN B. Name of issuer of the securities held pursuant to the plan and the address of its principal executive office: ETHAN ALLEN INTERIORS INC. Ethan Allen Drive Danbury, Connecticut06811 THE ETHAN ALLEN RETIREMENT SAVINGS PLAN Table of Contents Page Report of Independent Registered Public Accounting Firm 1 Financial Statements: Statements of Net Assets Available for Plan Benefits, December 31, 2011 and 2010 2 Statements of Changes in Net Assets Available for Plan Benefits, Years Ended December31, 2011 and 2010 3 Notes to Financial Statements 4 Supplemental Schedules: ScheduleH, Line 4i– Schedule of Assets (Held at End of Year), December 31, 2011 17 All other schedules have been omitted as they are not applicable. Report of Independent Registered Public Accounting Firm Ethan Allen Retirement Committee and Participants of The Ethan Allen Retirement Savings Plan: We have audited the accompanying statements of net assets available for plan benefits of The Ethan Allen Retirement Savings Plan (the Plan) as of December 31, 2011 and 2010, and the related statements of changes in net assets available for plan benefits for the years then ended. These financial statements are the responsibility of the Plan’s management. Our responsibility is to express an opinion on these financial statements based on our audits. We conducted our audits in accordance with the standards of the Public Company Accounting Oversight Board (United States). Those standards require that we plan and perform the audit to obtain reasonable assurance about whether the financial statements are free of material misstatement. An audit includes examining, on a test basis, evidence supporting the amounts and disclosures in the financial statements. An audit also includes assessing the accounting principles used and significant estimates made by management, as well as evaluating the overall financial statement presentation. We believe that our audits provide a reasonable basis for our opinion. In our opinion, the financial statements referred to above present fairly, in all material respects, the net assets available for plan benefits of the Plan as of December 31, 2011 and 2010, and the changes in net assets available for plan benefits for the years then ended, in conformity with accounting principles generally accepted in the United States of America. Our audits were performed for the purpose of forming an opinion on the financial statements taken as a whole. The accompanying supplemental Schedule H, Line 4i – Schedule of Assets (Held at End of Year), as of December 31, 2011, has been presented for purposes of additional analysis and is not a required part of the basic financial statements, but is supplementary information required by the Department of Labor’s Rules and Regulations for Reporting and Disclosure under the Employee Retirement Income Security Act of 1974. This supplemental schedule is the responsibility of the Plan’s management. The supplemental schedule has been subjected to the auditing procedures applied in the audits of the basic financial statements and, in our opinion, is fairly stated in all material respects in relation to the basic financial statements taken as a whole. /s/ KPMG LLP June 22, 2012 Stamford, Connecticut 1 THE ETHAN ALLEN RETIREMENT SAVINGS PLAN Statements of Net Assets Available for Plan Benefits December 31, 2011 and 2010 Assets: Investments, at fair value (notes 3 and 4): Mutual funds $ $ Collective trusts 1,797,667 1,838,915 Common stock 16,037,402 13,826,391 Interest and non-interest bearing cash 287,101 278,402 Benefit responsive investment contracts 26,602,192 26,056,520 Total investments at fair value 137,606,484 143,358,197 Receivables Employer contributions 2,478,790 2,145,310 Notes receivable from participants 3,849,084 3,813,557 Total receivables 6,327,874 5,958,867 Total assets 143,934,358 149,317,064 Liabilities — — Net assets reflecting investments at fair value 143,934,358 149,317,064 Adjustment from fair value to contract value for fully benefit-responsive investment contracts (note 2) 20,014 671,985 Net assets available for plan benefits $ $ See accompanying notes to financial statements. 2 THE ETHAN ALLEN RETIREMENT SAVINGS PLAN Statements of Changes in Net Assets Available for Plan Benefits Years Ended December 31, 2011 and 2010 Additions to net assets attributed to: Investment income: Net appreciation (depreciation) in fair value of investments $ ) $ Dividend income Net investment income Interest from notes receivable from participants Contributions: Employer contributions: Cash Noncash - Employee contributions Total contributions Total additions Deductions from net assets attributed to: Benefits paid to participants ) ) Administrative expenses ) ) Total deductions ) ) Net increase (decrease) ) Net assets available for plan benefits: Beginning of year End of year $ $ See accompanying notes to financial statements. 3 THE ETHAN ALLEN RETIREMENT SAVINGS PLAN Notes to Financial Statements December 31, 2011 and 2010 Plan Description The Ethan Allen Retirement Savings Plan (the “Plan”) is a defined contribution savings plan sponsored and administered by Ethan Allen Global, Inc. and its subsidiaries (collectively, the “Company”, the “Employer” or the “Plan Sponsor”). The following brief description is provided for general information purposes only. Participants should refer to the Plan document for a more complete description of the Plan’s provisions. General The Plan was formed effective July 1, 1994 through the merger of the Retirement Program of Ethan Allen Inc. (the “Retirement Program”) into the Ethan Allen 401(k) Employee Savings Plan (the “401(k) Plan”). On January1, 1999, the name of the Plan was changed from The Ethan Allen Profit Sharing and 401(k) Retirement Plan to The Ethan Allen Retirement Savings Plan. The Plan, which is offered to all employees who have completed at least three consecutive months of service with the Company, is subject to the provisions of the Employee Retirement Income Security Act of 1974, as amended (“ERISA”).The plan is a participant-directed defined contribution plan. Contributions and Vesting Participants may contribute from 1% to 100% of their compensation (as defined in the Plan), up to a maximum tax deferred contribution level of $16,500 in 2011 and 2010 to the 401(k) portion of the Plan. Participants may, in addition, contribute amounts in excess of their tax deferred contribution on an after-tax basis in the amount of 1% to 100% of their compensation. The participant’s tax-deferred contribution and after-tax contribution, in the aggregate, may not exceed 100% of their compensation. The Company may elect to match participants’ pre-tax contributions to the 401(k) portion of the Plan at its discretion.The Company’s practice has been to match $1.00 for $1.00 on the first $500 of pre-tax contributions.The Company elected to make an additional discretionary match for 2011, at $0.50 on the $1.00 on the next $1,400 of pre-tax contributions, and for 2010, at $0.50 on the $1.00 on the next $1,000 of pre-tax contributions. As such, the maximum annual Company match was $1,200 for 2011 and $1,000 for 2010.If Company matching contributions are paid in cash, they follow the participants’ investment choices as of the date paid. For 2010, in lieu of making its matching contribution in cash, the Company elected to make 50% of its contribution in shares of common stock of Ethan Allen Interiors, Inc. (“Common Stock”). For 2011, the Company paid $2,478,787 in cash and transferred $3,200 from unallocated accounts within the Plan in satisfaction of its matching contribution obligation of $2,481,986 for allocation to the accounts of employee participants. For 2010, the Company transferred 47,940 shares of Common Stock, at an average fair value of $22.57 per share, to the Ethan Allen Interiors, Inc. Common Stock Fund under the Plan, paid $1,063,322 in cash and transferred $18,667 from unallocated accounts within the Plan in satisfaction of its matching contribution obligation of $2,163,977 for allocation to the accounts of employee participants. Employer contributions, if any, to the profit-sharing portion of the Plan on behalf of each participant are determined by the Company, although the maximum amount that can be contributed to a participant’s account in any year is the lesser of (i)$49,000 (as adjusted for each Plan Year to take into account any applicable cost-of-living adjustment for that year provided by the Secretary of the Treasury under section 415(d) of the Internal Revenue Code) or (ii)100% of the participant’s compensation for that Plan year. The actual contribution, if any, is made in the ensuing year. The Company declared no profit-sharing contributions for the Plan in 2011 or 2010. 4 THE ETHAN ALLEN RETIREMENT SAVINGS PLAN Notes to Financial Statements December 31, 2011 and 2010 Participants who are employed by the Company on the last day of the Plan year are entitled to receive the Employer matching contributions, if any. Participant contributions, Employer matching contributions, and Employer profit-sharing contribtions vest immediately. Investment of Funds At December 31, 2011, the amounts contributed to the Plan were invested in one or more of the following investment options at the direction of the participants. A brief description of each investment option is provided below. American Beacon Small Cap Value Fund– The American Beacon Small Cap Value Fund seeks to provide long-term capital appreciation and current income. The fund invests in a diversified portfolio of stocks, bonds, and money market securities with an emphasis on stocks of small market capitalization U.S. companies. These companies, whose stocks ordinarily account for at least 80% of the assets of the fund, generally have market capitalizations similar to the market capitalization of companies in the Russell 2000 index at the time of investment. Artisan MidCap Growth Fund– The Artisan MidCap Growth Fund seeks long-term capital growth through a diversified portfolio of mid-sized companies. BlackRock S&P 500 Equity Index Fund – The BlackRock S&P 500 Equity Index Fund seeks to capture earnings and growth through investing in the same stocks held in the S&P 500 Index. Columbia Acorn Fund– The Columbia Acorn Fund seeks long-term growth of capital by investing primarily in the stocks of small and medium-sized companies. The fund generally invests in stocks of global companies with market capitalizations of less than $5billion with the intention of holding them as the issuing companies grow and divesting them when they become larger. Dodge & Cox International Stock Fund – This fund seeks long-term growth of principal and income.The fund invests primarily in a diversified portfolio of equity securities issued by non-U.S. companies from at least three different foreign countries including emerging markets.The fund focuses on countries whose economic and political systems appear more stable and are believed to provide some protection to foreign shareholders.The fund invests primarily in medium to large well established companies based on standards of the applicable market. Ethan Allen Interiors, Inc. Common Stock– At December 31, 2011 and 2010, the Plan held unrestricted shares of common stock of the Company totaling 643,681 and 649,626 shares, respectively. Ethan Allen Interiors Inc. common stock is publicly traded and had a readily ascertainable market value of $23.71 and $20.01 per share at December 31, 2011 and 2010, respectively. JPMorgan Invest Self-Directed Brokerage Fund – The JPMorgan Invest Self-Directed Brokerage Fund allows investors to purchase mutual funds, stocks, and bonds offered through JPMorgan. 5 THE ETHAN ALLEN RETIREMENT SAVINGS PLAN Notes to Financial Statements December 31, 2011 and 2010 JPMorgan MidCap ValueFund – The JPMorgan MidCap Value Fund seeks to provide long-term growth from mid-capitalization stocks. This fund invests in medium-sized U.S. companies with market capitalizations between $1billion and $20billion. JPMorgan Stable Value Fund – This fund seeks to protect principal from market fluctuations and produce relatively predictable returns that should typically exceed those of money market funds.The fund invests in a diversified portfolio of high quality intermediate-maturity fixed-income investments, as well as benefit responsive contracts that provide for principal and return stability. MainStay Large Cap Growth - I –This fund seeks total long-term growth of capital by investing in companies that have the potential for above-average future earnings growth.The fund invests at least 80% of assets in large-capitalization companies.It may invest up to 20% of assets in foreign securities. PIMCO Total Return - Inst –This fund seeks total return consistent with preservation of capital.The fund invests at least 65% of assets in debt securities, including U.S. government securities, corporate bonds, and mortgage-related securities.It may invest up to 30% of assets in securities denominated in foreign currencies.The portfolio duration generally ranges from three to six years. T. Rowe Price Retirement Income Adv – The fund seeks the highest total return over time consistent with an emphasis on both capital growth and income.It pursues this objective by investing in a diversified portfolio of T. Rowe Price mutual funds consisting of approximately 40% stocks and 60% bonds and short-term income funds. T. Rowe Price Retirement 2010 Adv – The fund seeks the highest total return over time consistent with an emphasis on both capital growth and income.It is managed to a specific retirement year (target date) as included in its name.The fund pursues its objective by investing in a diversified portfolio of T. Rowe Price stock and bond funds.The allocation between T. Rowe Price stock and bond funds will change to be more conservative over time. T. Rowe Price Retirement 2020 Adv – The fund seeks the highest total return over time consistent with an emphasis on both capital growth and income.It is managed to a specific retirement year (target date) as included in its name.The fund pursues its objective by investing in a diversified portfolio of T. Rowe Price stock and bond funds.The allocation between T. Rowe Price stock and bond funds will change to be more conservative over time. T. Rowe Price Retirement 2030 Adv – The fund seeks the highest total return over time consistent with an emphasis on both capital growth and income.It is managed to a specific retirement year (target date) as included in its name.The fund pursues its objective by investing in a diversified portfolio of T. Rowe Price stock and bond funds.The allocation between T. Rowe Price stock and bond funds will change to be more conservative over time. T. Rowe Price Retirement 2040 Adv – The fund seeks the highest total return over time consistent with an emphasis on both capital growth and income.It is managed to a specific retirement year (target date) as included in its name.The fund pursues its objective by investing in a diversified portfolio of T. Rowe Price stock and bond funds.The allocation between T. Rowe Price stock and bond funds will change to be more conservative over time. 6 THE ETHAN ALLEN RETIREMENT SAVINGS PLAN Notes to Financial Statements December 31, 2011 and 2010 T. Rowe Price Retirement 2050 Adv – The fund seeks the highest total return over time consistent with an emphasis on both capital growth and income.It is managed to a specific retirement year (target date) as included in its name.The fund pursues its objective by investing in a diversified portfolio of T. Rowe Price stock and bond funds.The allocation between T. Rowe Price stock and bond funds will change to be more conservative over time. T. Rowe Price US Bond Index – The fund seeks to provide a total return that matches or incrementally exceeds the performance of the U.S. investment-grade bond market.The fund invests substantially all assets in bonds specifically represented in the Barclays Capital U.S. Aggregate Index.Its holdings will normally include U.S. government and agency obligations, mortgage- and asset-backed securities, corporate bonds, and U.S. dollar-denominated securities of foreign issuers.The fund may also invest in municipal bonds. Van Kampen Growth and Income Fund– The Van Kampen Growth and Income Fund seeks income and long-term growth of capital.The fund invests primarily in income producing equity securities, including common stocks and convertible securities, although investments are also made in nonconvertible preferred stocks and debt securities.The fund may invest up to 25% of its total assets in securities of foreign issuers. Vanguard Total Intl. Stock Index - Signal– The fund seeks to track the performance of a benchmark index that measures the investment return of stocks issued by companies located in developed and emerging markets, excluding the U.S.The fund employs a passive management or indexing investment approach designed to track the performance of the MSCI All Country World ex USA Investable Market Index, an index designed to measure equity market performance in developed and emerging markets, excluding the United States. The index includes more than 6,000 stocks of companies located in 44 countries. Participant Loans The Loan Fund is a noncontributory fund used to account for and administer loans to participants. Each participant may apply to JP Morgan Retirement Plan Services (the “Recordkeeper”) for a loan against the 401(k) portion of that participant’s account. The maximum amount which may be borrowed by the participant is limited to the lesser of (a)$50,000 or (b)50% of the 401(k) portion of such participant’s account at the time of such loan. The term of these loans generally shall not exceed the earlier of five years or such participant’s termination of service, and in certain circumstances, greater than five years as defined in the Plan document. Loans are processed by the Recordkeeper upon approval of the application. The Plan Sponsor has determined that loans shall bear interest equal to the Prime Rate as of the preceding month’s close plus 1%. Loan rates on outstanding loans ranged from 4.25% to 10.50% during both 2011 and 2010 with maturities ranging from 1/2/2012 to 12/1/2021. Participant loans are classified as receivables in the Statements of Net Assets Available for Plan Benefits and measured at their unpaid principal balance plus any accrued but unpaid interest. 7 THE ETHAN ALLEN RETIREMENT SAVINGS PLAN Notes to Financial Statements December 31, 2011 and 2010 Participants’ Accounts A separate account is maintained for each participant. Net investment incomeis comprised of dividend income, and net appreciation in fair value of investments and is allocated daily to each participant’s account on a proportional basis according to account balances so that each account bears its proportionate share of income or loss. Employer profit-sharing contributions are allocated to each participant based on each participant’s compensation to total compensation of all participants during the year. Distributions and Withdrawals Participants may elect to receive their benefits when they reach 59½, or when they leave the Company. The Plan also provides death benefits to the designated beneficiary of eligible participants. An employee may withdraw any or all of his after-tax 401(k) contributions and participant rollover contributions at any time; early withdrawal of pre-tax and Company match 401(k) contributions may only be made by a participant upon attaining the age of 59½ or because of serious financial hardship, subject to limitations. Distributions are usually made in cash. If a participant’s account includes shares of Company stock, a participant can elect to receive a distribution in cash or stock.Unless a participant elects otherwise, in no event shall distributions commence later than sixty days after the close of the Plan year in which the latest of the following events occurs: the participant’s attainment of age 65; the tenth anniversary of the date on which the employee began participating in the plan; the participant’s termination date. Participants (active or otherwise) must commence distributions from the Plan no later than within a year of attaining the age of 70½. Summary of Significant Accounting Policies Basis of Accounting and Presentation The accompanying financial statements have been prepared on the accrual basis of accounting. Use of Estimates The preparation of financial statements in conformity with U.S generally accepted accounting principles requires management to make estimates and assumptions that affect the reported amounts of assets, liabilities, and changes therein, and disclosure of contingent assets and liabilities. Actual results may differ from those estimates. Risks and Uncertainties The Plan provides participants with various investment options that invest in any combination of stocks, bonds, fixed income securities and other investment securities.Such investment securities are exposed to various risks and uncertainties, including interest rate risk, credit risk, market volatility, changes in the economic and political environment, regulatory changes and foreign currency risk.The Plan invests in securities with contractual cash flows, such as asset backed securities, collateralized mortgage obligations and commercial mortgage backed securities, including securities backed by subprime mortgage loans.The value, liquidity and related income of these securities are sensitive to changes in economic conditions, including real estate value, delinquencies or defaults, or both, and may be adversely affected by shifts in the market’s perception of the issuers and changes in interest rates.Due to the level of risk and uncertainty associated with certain investment securities, it is at least reasonably possible that changes in the values of investment securities will occur in the near term and that such changes could materially affect participants’ account balances and the amounts reported in the Statement of Net Assets Available for Plan Benefits and the Statement of Changes in Net Assets Available for Plan Benefits. 8 THE ETHAN ALLEN RETIREMENT SAVINGS PLAN Notes to Financial Statements December 31, 2011 and 2010 Valuation of Investments Held in Trust and Income Recognition Under the terms of a trust agreement between JP Morgan Chase Bank (the “Trustee”) and the Company, the Trustee administers a trust fund on behalf of the Plan. The value of the investments and changes therein of this trust have been reported to the Plan by the Trustee. Shares of mutual funds and Company common stock are reported at fair value as determined based on quoted market prices. Plan interests in benefit responsive investment contracts are stated at fair value, with a corresponding adjustment to contract value for investment contracts that are deemed to be fully benefit-responsive. Contract value represents contributions made under the contract plus earnings on the underlying investments, less Plan withdrawals and administrative expenses. Shares in the collective Trust are valued at fair value based on the net asset value as reported by the fund investment manager. Purchases and sales of securities are recorded on a trade–date basis. Dividends are recorded on the ex-dividend date and interest is accrued as earned. Recent Accounting Pronouncements In May 2011, the FASB issued ASU 2011-04, Amendments to Achieve Common Fair Value Measurement and Disclosure Requirements in U.S. GAAP and IFRSs (Topic 820).Some of the amendments clarify the application of existing fair value measurement requirements, while other amendments change a particular principle in ASC Topic 820.The amendments are to be applied prospectively, and are effective for annual periods beginning after December 15, 2011.Plan management is currently assessing the impact of the standard but does not expect any material impact on the Plan’s financial statements. Payment of Benefits Benefits are recorded when paid. Fair Value Measurements The Plan performs fair value measurements in accordance with Accounting Standards Codification Topic (“ASC”) 820, Fair value measurements and disclosures for all financial assets and liabilities and non-financial assets and liabilities that are recognized or disclosed at fair value in the financial statements on a recurring basis (at least annually).ASC 820 defines fair value as the price that would be received upon sale of an asset or paid upon transfer of a liability in an orderly transaction between market participants at the measurement date and in the principal or most advantageous market for that asset or liability. The fair value should be calculated based on assumptions that market participants would use in pricing the asset or liability, not on assumptions specific to the entity. 9 THE ETHAN ALLEN RETIREMENT SAVINGS PLAN Notes to Financial Statements December 31, 2011 and 2010 In addition to defining fair value, ASC 820 established a fair value hierarchy for valuation inputs. The hierarchy prioritizes the inputs into three levels based on the extent to which inputs used in measuring fair value are observable in the market.Each fair value measurement is reported in one of the three levels which is determined by the lowest level input that is significant to the fair value measurement in its entirety. Level 1 inputs use unadjusted quoted prices for identical instruments traded in active markets. Level 2 inputs use significant inputs other than Level 1, observable directly or indirectly. Level 3 uses significant unobservable inputs.The following section describes the valuation methodologies we use to measure different financial assets and liabilities at fair value. There were no transfers between levels during the years ended December 31, 2011 or December 31, 2010. Mutual Funds Valued at the Net Asset Value (“NAV”) of shares held by the plan at year end based on the closing price reported on the active market on which the individual mutual funds are traded. Collective Trusts or Commingled Funds Valued at the NAV per unit as determined by the administrator of the fund.The NAV is based on the fair value of the underlying assets owned by the fund, minus its liabilities and then divided by the number of units outstanding. Common Stock Valued at the closing price reported on the active market on which the individual securities are traded. Interest Bearing and Non-Interest Bearing Cash The fair values are based on net asset values of the short-term investment funds. Benefit responsive investment contracts Benefit responsive contracts consists of collective trust funds and a wrap agreement (See note 4). The collective trust funds are valued at the NAV per unit as determined by the administrator of the fund.The NAV is based on the value of the underlying securities owned by the fund. The wrap contracts are valued at fair value by the fund administrator. 10 THE ETHAN ALLEN RETIREMENT SAVINGS PLAN Notes to Financial Statements December 31, 2011 and 2010 Assets and Liabilities Measured at Fair Value on a Recurring Basis The following table presents the Plan’s assets and liabilities measured at fair value on a recurring basis at December 31, 2011.There are currently no redemption restrictions on these investments. Fair Value Measurements Using Input Type Level 1 Level 2 Level 3 Total Mutual funds: Large cap growth equity $ $
